Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the Amendments and Arguments filed 03/31/2022 which were filed in response to the Non-Final Action of 02/03/2022, wherein Claims 1 and 10 are amended, no claims are canceled, and wherein claims 1, 10 are recited in independent form leaving, claims 1-18 are pending in the present application. The Applicant amends claims to add limitations to independent claims 1 and 10 which place the case into condition for allowance as set forth in reasoning below. The Amendments add distinguishing limitations to each of the independent claims which are not taught or made obvious in the art made of record.  
Regarding claim 1, the independent claims were amended to contain the additional limitations, the claims as amended, when considered with ALL the limitations of the claims (and NOT in isolation) are not taught in any single art made of record. Claim 1 as amended claims to include the limitation “receiving a first channel estimation error parameter of downlink channel estimation performed by first user equipment from the first user equipment, and receiving a second channel estimation error parameter of downlink channel estimation performed by second user equipment from the second user equipment; configuring a first minimum rate requirement of the first user equipment and a second minimum rate requirement of the second user equipment; determining a power allocation factor according to the first channel estimation error parameter, the second channel estimation error parameter, the first minimum rate requirement, and the second minimum rate requirement; and determining first transmission power for the first user equipment and second transmission power for the second user equipment according to the power allocation factor” which in connection with all the limitations of the claim in question (and not the noted limitation in isolation) serve to distinguish the claim over the prior art of record, wherein the prior art fails to teach the limitations of the claim as a whole, alone or in any reasonable combination. 
Regarding claim 10, the independent claims were amended to contain the additional limitations, the claims as amended, when considered with ALL the limitations of the claims (and NOT in isolation) are not taught in any single art made of record. Claim 12 as amended claims to include the limitation “receiving a first channel estimation error parameter of downlink channel estimation performed by the first user equipment from the first user equipment, and receiving a second channel estimation error parameter of downlink channel estimation performed by the second user equipment from the second user equipment; configuring a first minimum rate requirement of the first user equipment and a second minimum rate requirement of the second user equipment; determining a power allocation factor according to the first channel estimation error parameter, the second channel estimation error parameter, the first minimum rate requirement, and the second minimum rate requirement; and determining first transmission power for the first user equipment and second transmission power for the second user equipment according to the power allocation factor” which in connection with all the limitations of the claim in question (and not the noted limitation in isolation) serve to distinguish the claim over the prior art of record, wherein the prior art fails to teach the limitations of the claim as a whole, alone or in any reasonable combination. 
With respect to the art made of record including Song (WO 20200210845), Wang (US 20200112962) Goken (US202 103148778) which constitute the most relevant prior art of record. The claims as amended require receiving a first channel estimation error parameter of downlink channel estimation performed by first user equipment from the first user equipment, and receiving a second channel estimation error parameter of downlink channel estimation performed by second user equipment from the second user equipment; configuring a first minimum rate requirement of the first user equipment and a second minimum rate requirement of the second user equipment; determining a power allocation factor according to the first channel estimation error parameter, the second channel estimation error parameter, the first minimum rate requirement, and the second minimum rate requirement; and determining first transmission power for the first user equipment and second transmission power for the second user equipment according to the power allocation factor. Song discloses estimating the BLER (block error ratio) according to channel qualities of the plurality of channels (i.e. SNR), block lengths of a code used to encode information transmitted over the plurality of channels, and a symbol rate of the plurality of channels. However, considering the claims as amended the BLER disclosure no longer meets the limitation “a first channel estimation error parameter of downlink channel estimation performed by the first user equipment from the first user equipment”. People skilled in the art would not be drawn to the disclosure of Song including "BLER"  wherein the Applicant amendment has defined "channel estimation error parameter" to be distinct from the  meaning and the definition of BLER. It is commonly known in the art that a Block Error Ratio is defined as the ratio of the number of erroneous blocks received to the total number of blocks sent which is clearly distinct from the channel estimation error parameter of downlink channel estimation performed by the first user equipment as amended in claims 1 and 10. Wherein an erroneous block is defined as a Transport Block, the cyclic redundancy check (CRC) of which is wrong. Looking at Song, Song does not disclose the base station would receive any channel estimation error parameter of downlink channel estimation performed by any user equipment. Therefore, Song does not disclose to determine the power allocation factor according any channel estimation error parameters. Therefore,  the limitations including "receiving a first channel estimation error parameter of downlink channel estimation performed by first user equipment from the first user equipment, and receiving a second channel estimation error parameter of downlink channel estimation performed by second user equipment from the second user equipment" and "determining a power allocation factor according to the first channel estimation error parameter, the second channel estimation error parameter..." as recited in Claim 1 is not disclosed by Song. Furthermore, Song actually discloses to perform  power allocation for each transmission channel in a MIMO system.    That is, Song discloses to calculate appropriate power for each transmission channel in a MIMO system. Turning  to the claimed invention, Song determines a power allocation factor for different UEs to implement power-domain NOMA transmission technique. However, the weighting factors of Song are not applied to determine transmission power for the different UEs in a NOMA system, which distinguishes the present claims from the disclosure of Song. The disclosure of Wang and Goken fail to present any teaching which rectify the differences between Song and the present application. Further, even the person skilled in the art could not have easily arrived at those matters by combining teachings of the prior art in an obvious manner.
For at least the evidences and reasons submitted above, amended Claim 1 is novel, non-obvious, and patentable over the cited references. Claims 2-9 depend on claim 1 and therefore, are similarly distinguished.
With regard to independent claim 10, similar limitations as those addressed above with respect to claim 1 are present in claim 10. Therefore, for the same reasons set forth above for claim 1, amended claim 10 is novel, non-obvious, and patentable over the cited references. Claims 11-18 depend on claim 10 and therefore, are similarly distinguished.
With regard to the dependent claims 2-9 and 11-18, these dependent claims overcome the rejections of the Office as a matter of law (In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988)), for at least the reason that these dependent claims contain all features of the respective independent claims 1 and 10.
Therefore, claims 1, 10 are patentable and are allowed. Dependent claims 2-9, and 11-18; depend from claims 1, 10 and contain the limitations noted above by virtue of dependence and add additional limitations therefore the claims are patentable and are therefore for allowed for the same reasoning set forth above. Therefore claims 1-18 are allowed. 
 35 USC § 112
Applicant amendment of 03/31/2022 overcomes any previously held rejection under 35 USC § 112.
Conclusion



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190254043 A1 to Makki et al discloses fairness and complexity-constrained uplink NOMA scheme. For example, various embodiments set the power/resource allocation for a particular UE (e.g., a weak UE) such that the minimum rate requirement of the UE is guaranteed, independently of the activation status of another UE (e.g., a strong UE). Additionally, in some embodiments the access point selects whether the UE uses a NOMA or OMA depending on the relative performance gain/cost of NOMA.

US 20200007246 A1 to Chang et al discloses determining a wideband Channel Quality Indicator (wbCQI) and a plurality of sub-band Channel Quality Indicators (CQIs) for reporting to a network, including deriving a first metric for a wideband and each of a plurality of sub-bands from a received signal; converting the wideband first metric and the plurality of sub-band first metrics to a wideband CQI and a plurality of sub-band CQIs; determining a skewness of the plurality of sub-band CQIs to the wideband CQI by comparing each of the plurality of sub-band CQIs to the wideband CQI; modifying the wideband CQI when a negative skewness is determined and recomputing the plurality of sub-band CQIs based on the modified wideband CQI; and providing the modified wideband CQI and the plurality of recomputed sub-band CQIs to the network.
The Examiner notes that none of the prior art (including that noted above) fairly discloses or makes obvious the limitation “receiving a first channel estimation error parameter of downlink channel estimation performed by first user equipment from the first user equipment, and receiving a second channel estimation error parameter of downlink channel estimation performed by second user equipment from the second user equipment; configuring a first minimum rate requirement of the first user equipment and a second minimum rate requirement of the second user equipment; determining a power allocation factor according to the first channel estimation error parameter, the second channel estimation error parameter, the first minimum rate requirement, and the second minimum rate requirement; and determining first transmission power for the first user equipment and second transmission power for the second user equipment according to the power allocation factor” which in connection with all the limitations of claims 1 and 10 (and not the noted limitation in isolation).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Monday through Thursday 10:00 am to 4:00 pm (EST).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643